 528DECISIONS OF NATIONALLABOR RELATIONS BOARDgiven on January 11, 1952, and that neither this terminated agree-ment nor the stipulation of agreement dated March 15, 1952, barsthe instant petition.?The Board finds that a question affecting com-merce exists concerning the representation of employees of the Em-ployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.4.We find that all production and maintenance employees of theEmployer's Wilkes-Barre, Pennsylvania, textile plant, including thereceiving clerk but excluding office employees, guards, executives,and all supervisors as defined in the amended Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7 SeeAmco Tank and Welding Works, Inc.,85 NLRB 861; Joseph E.Knox &Co., 86NLRB 1257;Dictaphone Corporation,78 NLRB 866.We do not consider the facts ofthese cases distinguishable from those of the instant case as urged by the Intervenor inits brief.TUBE TURNS,INC. andLoUIsvILLE DIE SINKERS' LODGE #430, INTER-NATIONALDIE SINKERS' CONFERENCE, PETITIONER.CaseNo.9-RC-1658.November 21, 1952Order Setting Aside Election and Directing Second ElectionOn October 16, 1952, the Intervenor moved to set aside theelectionconducted on October 3, 1952, on the ground thatthe Petitioner wasnot in. compliance on that date.The Petitioneris an affiliate or aconstituent unit of International Die Sinkers' Conference,whose com-pliance with Section 9 (h) had lapsed on September 24, 1952, andwas not renewed until October 6, 1952.As the election was a crucial part of the investigation of the ques-tion affecting commerce concerning the representation of employees,raised by the Petitioner under Section 9 (c), the Board finds thattemporary noncompliance with Section 9 (h) invalidates it.Accord-ingly, the election is hereby set aside.However, Section 9 (h) doesnot require dismissal of the petition because of this lapse of compli-ance.The Board therefore directs the Regional Director to conductanother election not later than 30 days from the date of this Order,under thesame termsand conditionsas wereprovided in theBoard'soriginal Decision and Direction of Election issued September 9, 1952.Dated, Washington, D. C., November 21, 1952.By direction of the Board :OGDEN W. FIELDS,Executive Secretary.101 NLRB No. 140.